Citation Nr: 0941057	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-19 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to non-service connected disability pension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1947 to January 
1950 and from August 8, to September 9, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the RO which 
found that the Veteran did not meet the basic eligibility 
criteria for non-service connected pension benefits.  

The Board notes that although the issues of service 
connection for dementia and sleep apnea were adjudicated and 
denied by the RO in October 2007, and were included in the 
representative's Written Brief Presentation, dated in October 
2009, the Veteran never claimed service connection for these 
disabilities, nor did he express dissatisfaction with October 
2007 rating decision which denied the claims.  As these 
issues were not perfected on appeal, the Board does not have 
jurisdiction to address these issues in the current decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The Veteran did not have qualifying active service for 
purposes of VA nonservice-connected pension benefits.  






CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the law, and not the evidence, is dispositive 
in the claim on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive); see also 
VAOPGCPREC 5-2004.  Therefore, the Board finds that no 
further action is necessary under the VCAA and that the case 
is ready for appellate review.  

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2009).  

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service: 
(1) for ninety days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2009).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2009).  

In this case, the Veteran is not service connected for any 
disability, nor was he discharged from service due to a 
disability incurred or aggravated by service.  The Veteran's 
service records, (DD 214s) showed that he served on active 
duty from February 1947 to January 1950 and from August 8, to 
September 9, 1952.  As the Veteran's length of service during 
a period of war was limited to 31 days, his service did not 
fulfill the requisite requirement for nonservice-connected 
pension benefits.  As such, the appeal is denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law).  

ORDER

Entitlement to nonservice-connected disability pension is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


